Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 1 of 14 PageID #: 4592




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   HELIOS STREAMING, LCC and             )
   IDEAHUB, INC.,                        )
                                         )
                      Plaintiffs,        )
                                         )
               v.                        ) C.A. No. 19-1792 (CFC) (SRF)
                                         )
   VUDU, INC.,                           )
                                         )
                      Defendant.         )

   DEFENDANT VUDU, LLC’S RESPONSE TO PLAINTIFFS’ OBJECTIONS
        TO THE REPORT AND RECOMMENDATION ISSUED BY
         MAGISTRATE JUDGE FALLON ON JANUARY 26, 2021


                                              MORRIS NICHOLS ARSHT & TUNNELL LLP
                                              Jack B. Blumenfeld (#1014)
                                              Andrew M. Moshos (#6685)
                                              1201 North Market Street
                                              P.O. Box 1347
  OF COUNSEL:                                 Wilmington, DE 19899-1347
                                              (302) 658-9200
  Steven Lieberman                            jblumenfeld@morrisnichols.com
  Sharon L. Davis                             amoshos@morrisnichols.com
  Jennifer B. Maisel
  Brian S. Rosenbloom                         Attorneys for Defendant
  Nicole DeAbrantes
  ROTHWELL, FIGG, ERNST & MANBECK, P.C.
  607 14th Street, N.W., Suite 800
  Washington, DC 20005
  (202) 783-6040

  February 23, 2021
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 2 of 14 PageID #: 4593




                                          TABLE OF CONTENTS

                                                                                                                   Page

  TABLE OF AUTHORITIES .................................................................................... ii

  I.      INTRODUCTION ...........................................................................................1

  II.     PLAINTIFFS FAILED TO PLEAD FACTS ADEQUATE TO
          SUPPORT WILLFUL BLINDNESS OF INFRINGEMENT .........................3

  III.    PLAINTIFFS’ PROCEDURAL OBJECTIONS SHOULD BE
          REJECTED ......................................................................................................7

  IV.     CONCLUSION................................................................................................9




                                                            i
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 3 of 14 PageID #: 4594




                                     TABLE OF AUTHORITIES

                                                                                                      Page(s)
  Cases
  Fujitsu Ltd. v. Netgear Inc.,
   620 F.3d 1321 (Fed. Cir. 2010) ..........................................................................4, 6

  Godo Kaisha IP Bridge 1 v. TCL Commc’n Tech. Holdings Ltd.,
   967 F.3d 1380 (Fed. Cir. 2020) ..........................................................................5, 6




                                                        ii
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 4 of 14 PageID #: 4595




        Defendant Vudu, LLC (“Vudu”) provides this response to Plaintiffs Helios

  Streaming, LLC and Ideahub, Inc.’s (collectively “Plaintiffs” or “Helios”)

  Objections (D.I. 101) (“Objections”) to Magistrate Judge Fallon’s January 26, 2021

  Report and Recommendation (“the Report”) (D.I. 90) on Vudu’s Motion to Dismiss

  (D.I. 53-54).

  I.    INTRODUCTION

        Plaintiffs object to one narrow aspect of the Report: Magistrate Judge Fallon’s

  recommendation that this Court dismiss Plaintiffs’ pre-suit induced infringement

  claims in Counts I and VIII-XI because the First Amended Complaint (“FAC”) (D.I.

  45) fails to plead facts sufficient to support a reasonable inference that Vudu had

  pre-suit knowledge of infringement.        Specifically, Plaintiffs assert that the

  Magistrate Judge erred in her analysis of the factual allegations supporting their

  claims that Vudu was willfully blind as to its infringement of U.S. Patent Nos.

  10,027,736; 8,645,562; 8,909,805; 9,325,558 and 9,467,493.1

        Notably missing from the Objections is any explanation of how the specific

  factual allegations in the FAC meet the legal requirements for establishing


  1
         Plaintiffs do not challenge the Magistrate Judge’s conclusion that they failed
  to plead facts sufficient to support a claim that Vudu had actual knowledge of
  infringement of the patents at issue in Counts I and VIII-XI. Plaintiffs also do not
  challenge the recommendation that this Court dismiss the induced infringement
  claims in Counts II-V and VII relating to U.S. Patent Nos. 10,270,830; 10,277,660;
  10,313,414; 10,356,145; and 10,375,373 on the grounds set forth in the Report—
  including Plaintiffs’ willful blindness allegations with respect to those counts.
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 5 of 14 PageID #: 4596




  inducement of infringement based on willful blindness. Nor do Plaintiffs point to

  any legal authority suggesting that Magistrate Judge Fallon’s analysis of the

  governing Federal Circuit authority was incorrect. As explained below, the Report’s

  analysis of the governing law and the nature of the factual allegations in the FAC

  was correct and the recommendation to dismiss these pre-suit inducement claims

  should be accepted.

        Rather than focus on whether the facts alleged create a reasonable inference

  of willful blindness, Plaintiffs devote much of their Objections to their procedural

  argument that they were unable to present their arguments on willful blindness to

  the Court because of the way the briefing unfolded. Plaintiffs make this argument

  even though on August 24, 2020, they filed with the Court a “Request for Oral

  Argument or Sur-Reply” in which they requested “either (1) oral argument… or

  (2) in the alternative, the opportunity to file a sur-reply”, and to which Plaintiffs

  attached their proposed sur-reply. D.I. 62 at 1 (emphasis added). In response to this

  Request (D.I. 62), the Magistrate Judge granted Plaintiffs’ request for oral argument,

  which took place on October 28, 2020, and which lasted for 90 minutes. As set forth

  in the Report, the Magistrate Judge evaluated the totality of the arguments raised by

  the parties—including those made during the oral argument (see, e.g., D.I. 90 at 15

  n.18)—and determined that the issue had been appropriately raised by Vudu. See

  D.I. 90 at 13-14. Moreover, as explained below, the Magistrate Judge properly



                                            2
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 6 of 14 PageID #: 4597




  considered the issues raised by Plaintiffs and gave them a full opportunity to present

  their arguments. There is no basis to reject the Report’s substantive recommendation

  based on these procedural issues.

  II.   PLAINTIFFS FAILED TO PLEAD FACTS ADEQUATE TO
        SUPPORT WILLFUL BLINDNESS OF INFRINGEMENT

        Plaintiffs assert that the Magistrate Judge ignored the distinction between

  actual knowledge and willful blindness, and failed to analyze the issue of willful

  blindness. D.I. 101 at 7. Not so. The Report specifically sets forth the law on willful

  blindness, and then analyzes whether the facts pleaded in the FAC supported a claim

  for willful blindness of infringement. D.I. 90 at 5, 12-16. In the Report, the

  Magistrate Judge correctly stated the standard for willful blindness (and Helios does

  not dispute this point), which requires that Vudu, inter alia, “take deliberate actions

  to avoid learning of” the infringement. D.I. 90 at 12-13. She then reviewed the

  allegations in the FAC and correctly concluded that nothing in those allegations met

  that standard. As the Magistrate Judge explained: “The FAC concludes that Vudu

  actively avoided knowing of the infringement without alleging facts supporting

  reasonable inferences that would permit such a conclusion.” Id. at 15 (emphasis

  added). Specifically, the Magistrate Judge found that the FAC “does not contain any

  factual allegation that Vudu practiced optional portions of the standard” or “other

  factual allegations which would permit the reasonable inference that practicing the

  MPEG-DASH standard automatically infringed the asserted patent.” Id. Based on


                                            3
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 7 of 14 PageID #: 4598




  that analysis, she ultimately concluded, “it is not reasonable to infer that Vudu took

  ‘deliberate actions’ to avoid learning about the alleged infringement.” Id.

        Plaintiffs fail to articulate any specific reason why that analysis of these

  pleaded facts is wrong. Plaintiffs agree that in order to establish willful blindness,

  they would need to show that Vudu had “take[n] deliberate actions to avoid learning

  of [a particular] fact.” D.I. 101 at 5. But the Magistrate Judge found that none of the

  factual allegations to which Plaintiffs pointed provided a basis from which one could

  reasonably conclude that Vudu met that standard. That finding was correct. The

  FAC contains no factual allegations from which one could conclude that Vudu took

  deliberate actions to avoid learning that it was infringing Plaintiffs’ patents.

        As demonstrated in Vudu’s motion to dismiss, Plaintiffs’ factual allegations

  that they informed Vudu that (1) their patents pertained to the MPEG-DASH

  standard and (2) Vudu practiced that standard were insufficient to support Plaintiffs’

  induced infringement claims. Plaintiffs conceded at oral argument that the claims

  in these patents include optional features. D.I. 90 at 15, citing 10/28/2020 Tr. at

  44:3–4. As the Magistrate Judge recognized, the Federal Circuit has held that when

  patent claims are directed to optional features of a standard, merely stating that a

  product practices the standard does not provide an allegation of infringement. See

  D.I. 90 at 11-12, citing Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1327-28 (Fed.

  Cir. 2010).    That line of governing cases (which Plaintiffs do not address)



                                             4
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 8 of 14 PageID #: 4599




  demonstrates that the factual allegations on which Plaintiffs rely are insufficient to

  show either actual knowledge or willful blindness. See, e.g., Godo Kaisha IP Bridge

  1 v. TCL Commc’n Tech. Holdings Ltd., 967 F.3d 1380, 1384 (Fed. Cir. 2020).

  Indeed, other than their conclusory references to willful blindness in Paragraphs 84-

  86, 480-482, 538-540, 596-598 and 654-656 of the FAC (D.I. 45), Plaintiffs do not

  identify any factual allegations in support of their willful blindness theory that were

  not also part of their argument for actual knowledge. For that reason, the Report

  also correctly concluded that Plaintiffs’ willful blindness claims fail for the same

  reasons as their actual knowledge claims; i.e., because under Federal Circuit

  precedent, the factual allegations on which they rely are insufficient to suggest that

  Vudu infringes any of the patents at issue. D.I. 90 at 15.

        Plaintiffs point to only one specific allegation in the FAC that they contend

  the Magistrate Judge overlooked in her willful blindness analysis. D.I. 101 at 6

  (relying on Paragraphs 65, 461, 519, 577, and 635 of the FAC (D.I. 45)). That

  paragraph (repeated in each of the counts) reads in its entirety:

        On or about February 19, 2019, Helios emailed Vudu and reiterated that
        Helios was still waiting for the results of Vudu’s investigation, which
        Vudu had represented it began almost four months prior. Helios again
        identified ISO/IEC 23009-1 as the MPEG-DASH standard to which
        Helios’s MPEG-DASH patent portfolio, including the ’736 patent,
        pertained. Helios also informed Vudu that Helios “confirmed that
        Vudu utilizes the DASH standard.” In support of this point, Helios
        attached screenshots to the February 19, 2019 email that demonstrated
        with pictorial evidence Vudu’s use of MPEG-DASH in its streaming
        VOD.

                                            5
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 9 of 14 PageID #: 4600




  D.I. 45, ¶¶ 65, 461, 519, 577, 635. As the Magistrate Judge correctly concluded, this

  paragraph alleges only that Plaintiffs told Vudu that their patents relate to the DASH

  standard and that Vudu used the DASH standard. See D.I. 90 at 15 n.18 (setting

  forth the Magistrate Judge’s analysis of the paragraphs of the FAC identified by

  Plaintiffs, including Paragraph 65, as insufficient to support an allegation of willful

  blindness). Plaintiffs cite no authority for the proposition that simply alleging that

  they informed Vudu that their patents pertained to a standard and that Vudu used

  that standard, is sufficient to support an inference that Vudu took deliberate action

  to avoid learning of infringement. Indeed, such a result would be inconsistent with

  the Federal Circuit’s repeated determinations that those types of allegations do not

  suffice to put an alleged infringer on notice of infringement. See, e.g., Fujitsu, 620

  F.3d at 1327-28; Godo Kaisha, 967 F.3d at 1384. Under this well-established

  caselaw, the Magistrate Judge correctly concluded that the allegations in the FAC

  relied upon by Plaintiffs do not lead to a reasonable inference that Vudu took action

  to avoid learning of infringement.

        Because the Report fully analyzed the issue of whether the FAC alleges facts

  sufficient to support Plaintiffs’ assertion of willful blindness and correctly applied

  the appropriate law to the factual allegations of the FAC, the Objections fail and the

  Report’s recommendation to dismiss the pre-suit induced infringement claims in

  Counts I and VIII-XI should be adopted.

                                            6
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 10 of 14 PageID #: 4601




   III.   PLAINTIFFS’        PROCEDURAL            OBJECTIONS           SHOULD        BE
          REJECTED

          Plaintiffs spend a significant part of their Objections arguing that the

   Magistrate Judge erred procedurally in even considering Vudu’s arguments on

   willful blindness. Plaintiffs’ arguments fail for several reasons.

          First, contrary to Plaintiffs’ assertions, the Magistrate Judge fully examined

   the question of whether Vudu had violated the local rules in its briefing and

   concluded that it had not. D.I. 90 at 13-14 (citing D. Del. LR 7.1.3(c)(2)). Therefore,

   she correctly found in the context of the full record that Vudu had not violated the

   local rules and it was within her discretion to address the issue on the merits.

          Second, Plaintiffs suggest that the Magistrate Judge erred because she stated

   that Plaintiffs’ willful blindness theory failed for the same reasons as the actual

   knowledge theory based on the weaknesses in those allegations identified in Vudu’s

   opening brief. See D.I. 101 at 1, 4-5. But Plaintiffs ignore the analysis in the Report

   that expressly and specifically examines the factual allegations in the FAC in the

   context of the standard for willful blindness. See D.I. 90 at 15. As explained above,

   the legal issues underlying the analysis of both the actual knowledge and willful

   blindness theories were the same, and the factual allegations upon which Plaintiffs

   relied were the same. That is so because, as the Report explains, Plaintiffs’ theory

   as to why Vudu had actual knowledge of infringement of their patents was the same

   as their theory as to why Vudu, in the alternative, was willfully blind to such


                                             7
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 11 of 14 PageID #: 4602




   knowledge: (1) the patents were standard essential (although, as Plaintiffs admit,

   “some portions of the standard are optional” (D.I. 90 at 12, 15)); and (2) Vudu

   provided some streaming services utilizing the standard. D.I. 90 at 15. Therefore,

   the arguments about the import of those same factual allegations were also the same,

   albeit applied to both the standard for actual knowledge and for willful blindness.

   For that reason, both Vudu and the Report addressed those fundamental issues

   primarily in the context of the actual knowledge analysis.

         Third, much of Plaintiffs’ criticism of the Report’s treatment of the procedural

   issues arises from their attempt to cherry pick quotes out of context. For example,

   in their Objections, Plaintiffs include a quote from the Magistrate Judge’s questions

   during the oral argument concerning Vudu’s reply brief and suggest that it supports

   their waiver theory. D.I. 101 at 7. However, it is plain from the excerpt that the

   Magistrate Judge was questioning the extent to which Vudu was challenging

   Plaintiffs’ direct infringement claims, in addition to the induced infringement claims.

   See 10/28/20 Tr. at 6:3-8:3. The Report recommended denying that portion of

   Vudu’s motion to dismiss, and Vudu has not objected to that recommendation.

         Fourth, Plaintiffs assert that they “did not have the opportunity to brief [their]

   side.” D.I. 101 at 6. Following Vudu’s submission of its Reply brief, however,

   Plaintiffs filed a Request for Oral Argument or Sur-Reply requesting either (1) oral

   argument on Defendant Vudu’s Motion to Dismiss, or (2) in the alternative, the



                                             8
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 12 of 14 PageID #: 4603




   opportunity to file a sur-reply, which they attached as Exhibit 1 to their request. See

   D.I. 62. The Magistrate Judge granted oral argument as requested and Plaintiffs had

   every opportunity to make the arguments set forth in their sur-reply. At the oral

   argument, Plaintiffs pointed out Paragraph 65 of the FAC and made the same

   argument that they make in their Objections. See 10/28/20 Tr. at 37. Not only did

   the Magistrate Judge hear extensive argument from Plaintiffs on this point, but they

   fail to identify any additional argument they would have made in support of their

   willful blindness claims but were unable to raise.

   IV.    CONCLUSION

          For the foregoing reasons, the Report and Recommendation should be adopted

   in its entirety.

                                                    MORRIS NICHOLS ARSHT & TUNNELL LLP

                                                    /s/ Jack B. Blumenfeld
                                                    __________________________________
                                                    Jack B. Blumenfeld (#1014)
   OF COUNSEL:                                      Andrew M. Moshos (#6685)
                                                    1201 North Market Street
   Steven Lieberman                                 P.O. Box 1347
   Sharon L. Davis                                  Wilmington, DE 19899-1347
   Jennifer B. Maisel                               (302) 658-9200
   Brian S. Rosenbloom                              jblumenfeld@morrisnichols.com
   Nicole DeAbrantes                                amoshos@morrisnichols.com
   ROTHWELL, FIGG, ERNST & MANBECK, P.C.
   607 14th Street, N.W., Suite 800                 Attorneys for Defendant
   Washington, DC 20005
   (202) 783-6040

   February 23, 2021


                                             9
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 13 of 14 PageID #: 4604




                         WORD COUNT CERTIFICATION

         The undersigned counsel hereby certifies that the foregoing document

   contains 2,148 words, which were counted by using the word count feature in

   Microsoft Word, in 14-point Times New Roman font. The word count includes only

   the body of the response. The word count does not include the cover page, tables of

   contents and authorities, or the counsel blocks.




                                                 /s/ Jack B. Blumenfeld
                                                 ___________________________
                                                 Jack B. Blumenfeld (#1014)
Case 1:19-cv-01792-CFC-SRF Document 111 Filed 02/24/21 Page 14 of 14 PageID #: 4605




                              CERTIFICATE OF SERVICE

         I hereby certify that on February 23, 2021, I caused the foregoing to be

   electronically filed with the Clerk of the Court using CM/ECF, which will send

   notification of such filing to all registered participants.

         I further certify that I caused copies of the foregoing document to be served

   on February 23, 2021, upon the following in the manner indicated:

    Timothy Devlin, Esquire                                      VIA ELECTRONIC MAIL
    Leonard Monfredo, Esquire
    Veronica M. Schad, Esquire
    Robert Kiddie, Esquire
    DEVLIN LAW FIRM LLC
    1526 Gilpin Avenue
    Wilmington, DE 19806
    Attorneys for Plaintiffs


                                                   /s/ Jack B. Blumenfeld
                                                   ____________________________
                                                   Jack B. Blumenfeld (#1014)
